UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 01-4609
JOSEPH P. DODSON,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
   for the Eastern District of North Carolina, at Elizabeth City.
             Terrence W. Boyle, Chief District Judge.
                             (CR-00-89)

                  Submitted: February 15, 2002

                      Decided: March 8, 2002

        Before WILKINS and MOTZ, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                           COUNSEL

Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. John Stuart Bruce, United States Attorney, Anne M.
Hayes, Assistant United States Attorney, James A. Candelmo, Assis-
tant United States Attorney, Raleigh, North Carolina, for Appellee.
2                      UNITED STATES v. DODSON
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Joseph Paul Dodson was convicted after a bench trial of misappro-
priation of property in violation of 36 C.F.R. § 2.30(a)(1) (2001), and
sentenced to three years supervised release. He appeals his convic-
tion, claiming the evidence is insufficient to support a finding of guilt.
In reviewing sufficiency of the evidence, the relevant question is not
whether this court is convinced beyond a reasonable doubt, but rather
whether the evidence, when viewed in the light most favorable to the
government, is sufficient for a rational trier of fact to have found the
essential elements of the crime beyond a reasonable doubt. United
States v. Burgos, 94 F.3d 849, 862-63 (4th cir. 1996) (en banc). Find-
ing no reversible error, we affirm.

   At the bench trial, the combined testimony of the Government’s
witnesses established that a sailboard was stolen from a tourist on the
Hatteras National Seashore. Dodson thereafter entered three area sail-
ing shops and represented he wished to sell a board given to him by
a friend in exchange for a debt. Dodson later told Park Ranger Steven
Ryan he found a sailboard on the side of the same road from which
the board was stolen. The trial court clearly chose to believe the Gov-
ernment’s witnesses and draw inferences from their testimony in the
Government’s favor. We will not review the trial court’s credibility
determinations. United States v. Romer, 148 F.3d 359, 364 (4th Cir.
1998). Thus, we affirm Dodson’s conviction.

   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process

                                                             AFFIRMED